Citation Nr: AXXXXXXXX
Decision Date: 05/28/21	Archive Date: 05/27/21

DOCKET NO. 200103-51881
DATE: May 28, 2021

REMANDED

Entitlement to service connection for diabetes is remanded.

Entitlement to service connection for peripheral neuropathy, right upper extremity, is remanded.

Entitlement to service connection for peripheral neuropathy, left upper extremity, is remanded.

Entitlement to service connection for right knee disability is remanded.

Entitlement to special monthly compensation based on housebound is remanded.

Entitlement to special monthly compensation based on aid and attendance is remanded.

REASONS FOR REMAND

The Veteran served on active duty from June 1974 to September 1985.

A rating decision was issued under the legacy system in August 2017.  In January 2019, the Veteran opted into the modernized review system, also known as the Appeals Modernization Act (AMA), by submitting a Rapid Appeals Modernization Program (RAMP) election form and selecting the higher-level review (HLR) lane.  The agency of original jurisdiction (AOJ) issued a RAMP HLR decision in March 2019, which is the decision on appeal.  Therefore, the Board may only consider the evidence of record at the time of the RAMP opt-in.  38 C.F.R. § 20.301.

1. Entitlement to service connection for diabetes is remanded.

2. Entitlement to service connection for peripheral neuropathy, right upper extremity, is remanded.

3. Entitlement to service connection for peripheral neuropathy, left upper extremity, is remanded.

4. Entitlement to service connection for right knee disability is remanded.

5. Entitlement to special monthly compensation based on housebound is remanded.

6. Entitlement to special monthly compensation based on aid and attendance is remanded.

Upon review of the evidence of record, the Board find remand is warranted to correct a duty to assist error by obtaining records from Social Security Administration.

The Veteran reported in an April 2018 statement that he is receiving disability benefits from Social Security Administration (SSA).  See also August 26, 2008 VA treatment record ("awaiting Social Security").  VA has not sought records from SSA, but was made aware of their existence prior to the date the Veteran opted in to the modernized review system.  These records are likely relevant to the Veteran's claims, as SSA considers all impairments when making a disability determination.  See 20 C.F.R. § 404.1520(a)(4).  Furthermore, the Board acknowledges that these records are with a Federal facility and that VA has an increased obligation in regard to obtaining records in the custody of a Federal department or agency.  38 C.F.R. § 3.159(c)(2).  Remand is required to obtain records from SSA.  See 38 C.F.R. §§ 3.2400(d), 20.802(a).

The matters are REMANDED for the following action:

1. Obtain the Veteran's federal records from Social Security Administration.  Document all requests for information as well as all responses in the claims file. 

 

 

H. N. SCHWARTZ

Veterans Law Judge

Board of Veterans' Appeals

Attorney for the Board	Gregory T. Shannon, Counsel

The Board's decision in this case is binding only with respect to the instant matter decided. This decision is not precedential and does not establish VA policies or interpretations of general applicability. 38 C.F.R. § 20.1303.